UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1751



MAURICE BETHEA,

                                              Plaintiff - Appellant,

          versus


SOUTHEASTERN REGIONAL MEDICAL CENTER, a/k/a
Robeson     County     Memorial     Hospital,
Incorporated, a/k/a Baker-Thompson Memorial
Hospital, Incorporated, a/k/a Southeastern
General    Hospital,    Incorporated,    a/k/a
Southeastern    Regional    Medical    Center,
Incorporated; BRUCE B. BERGSTRESSER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-01-62-7-F)


Submitted:   April 16, 2003                   Decided:   May 2, 2003


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel F. Read, Durham, North Carolina, for Appellant.       James
Bernard Spears, Jr., Jerry Howard Walters, Jr., HAYNSWORTH,
BALDWIN, JOHNSON & GREAVES, L.L.C., Charlotte, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Maurice Bethea appeals the district court’s order granting

summary judgment in favor of the Defendants, thereby dismissing his

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Bethea v. Southeastern Regional Medical Center,

No. CA-01-62-7-F (E.D.N.C. June 6, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2